     Case 3:19-cv-01519-GPC-AHG Document 169 Filed 04/22/21 PageID.2115 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     JOSEPH DANG d/b/a LAW OFFICE OF                    Case No.: 19cv1519 GPC(AHG)
       JOSEPH DANG, an individual`,
12
                                         Plaintiff,       ORDER STAYING CASE PENDING
13                                                        APPEAL
       v.
14
       DAVID PONTIER, an individual;
15
       TEOCO Corporation Group Benefit Plan,
16     a self funded group health plan; TEOCO
       Corporation, a Delaware Corporation;
17
       UMR Inc., a Delaware Corporation; Glenn
18     C. Nusbaum, an individual; Paul E. Kim,
       MD Inc., a California corporation; Kevin
19
       Yoo, an individual,
20                                    Defendants.
21
22          On January 11, 2011, Counterclaimant Pontier filed a notice of appeal of numerous
23    orders of the Court. (Dkt. No. 159.) On March 10, 2021, the Ninth Circuit issued an
24    order indicating that the only appealable issue is the Court’s December 18, 2020 order
25    granting Plaintiff Dang’s motion to enjoin and directed Pontier to show cause why the
26    scope of the appeal should not be limited to a review of that order. (Dkt. No. 163.) The
27    Ninth Circuit’s docket shows that Pontier filed a response to the Ninth Circuit order, and
28

                                                      1
                                                                                 19cv1519 GPC(AHG)
     Case 3:19-cv-01519-GPC-AHG Document 169 Filed 04/22/21 PageID.2116 Page 2 of 2



 1    Dang filed a reply to Pontier’s response. Accordingly, because the case remains on
 2    appeal with the Ninth Circuit, the Court stays the case. The Court vacates the hearing of
 3    May 28, 2021 on Dang’s summary judgment motion.
 4          IT IS SO ORDERED.
 5    Dated: April 22, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                19cv1519 GPC(AHG)
